Peees, J.,
delivered the opinion of the court.
This is an action in replevin for a stock of merchandise, commenced on the sixteenth of January, 1886, in the Louisiana court of common pleas, and by change of venue transferred to and tried in the circuit court of Ralls county, Missouri.
As a matter of convenience in discussing the case, the parties are referred to as plaintiff and defendant as they appear in the record of the trial below. The plaintiff in error being the defendant below and “vice versa”
The facts are, that plaintiff owned three adjoining store-rooms in the city of Louisiana. In one he kept a carriage-shop, in another he and one Suda carried on a hardware business, and the third was rented to Todd who was a grocery merchant. On the evening of January 15, 1886, as plaintiff and Suda were going home, the latter asked plaintiff if he had bought any goods-out of the Todd stock that day, and receiving a negative answer, Suda then told plaintiff that the goods were' being sold very rapidly, far below cost, and by the next night would all be sold. Suda also suggested to plaintiff the idea of buying the whole stock and putting plaintiff’s son in the store to run it and thereby prevent the store-room from becoming vacant.
It further appears that on the fourteenth of January the stock of goods was owned by Asa Todd, who, on the morning of the fifteenth, sold them to J. C. Carmichael. It further appears that, during- the morning of the fifteenth, Carmichael had come into the storeroom of plaintiff and informed him that he (Carmichael)' had bought out Todd and that plaintiff must now look to him for his rent. The evidence further shows that plaintiff knew very little about Carmichael and nothing at all about Todd’s business or his creditors. It appears that Carmichael requested plaintiff to purchase the-*220stock, putting the price at thirteen hundred dollars. No trade was made, however, at this time. Afterwards, various offers being made, a sale was effected at eight hundred dollars. Carmichael wanted the money, but plaintiff told him he would have to wait until banking hours next morning. Carmichael insisted that he was compelled to leave town that night, and offered to take plaintiff ’ s check in full payment for the stock of goods, to which plaintiff assented, and the check was given on the Mercantile JBank of Louisiana. Thereupon, Carmichael took plaintiff into the Todd store and put him in possession. In the meantime, it seems plaintiff had seen the father of Todd and inquired of him if he had any interest in the stock of goods. The elder Todd replying in the negative, plaintiff, as above stated, finally closed the purchase. It appears, also, that Carmichael had been selling goods cheaply and rapidly all day, but how much he realized in this way, or how much the stock was reduced, does not appear. Todd, at this time, owed some St. Louis firm about one hundred dollars, which Carmichael was anxious to secure, and the agreement between him and Todd was that Carmichael should pay Todd the excess of the purchase price remaining from the sale of the stock after satisfying Carmichael’s claim. After Carmichael had placed plaintiff in possession, he hunted up Hawkins, cashier of the Exchange Bank, of Louisiana, and deposited the check given him by plaintiff, and received therefor a “counter certificate of deposit.” Just what this paper given by Hawkins contained, and just how it differed from any other certificate of deposit, the record does not disclose. The next morning after the purchase, an attorney of the city, claiming to represent the creditors, informed plaintiff there would be trouble, and that if he had not already paid for the goods, he should not pay the money. Plaintiff thereupon went to his bank, found the check had not been paid, and stopped payment thereof. At the suggestion of his cashier, he went *221to the Hawkins bank, where he was informed by Hawkins that the check had been “ cashed” ; when plaintiff returned to his store, he found the goods attached and in the sheriff’s hands. Later in the day, plaintiff recalled the order to his bank not to honor the check, and directed the bank to pay the same when presented, and suing out his writ of replevin, secured the goods, and upon the trial of the case, the verdict was in his favor. After the usual proceedings below, the defendants bring the case here by writ of error.
The jury found a general verdict for the plaintiff,the special issues and findings being as follows :
“1. Was the transfer of Todd’s stock of goods from Todd to Carmichael, made on the fifteenth day of January, 1886, effected by Todd and Carmichael for the" purpose of hindering, delaying, or defrauding Todd’s-creditors? Ans. Yes.
“2. What was the money value of the stock of goods sold January 15, 1886, by J. C. Carmichael to Albert Pribe? Ans. $1,000.
“ 8. Had the check of eight hundred dollars, given by Pribe to Carmichael, been presented for payment or acceptance at the Mercantile National Bank at the time-the sheriff seized the goods here in controversy under the writs of attachment read in evidence in this case ?- Ans. No. Not at the Mercantile Bank.
“4. Did plaintiff Pribe stop or countermand the payment of said eight hundred dollar check, before it had been presented to the bank on which it was drawn, for payment of acceptance ? Ans. Yes.
“5. Were the goods here in controversy in the hands of the sheriff under attachment, when plaintiff agreed to or directed the payment of the eight hundred dollar check given by him to Carmichael ? Ans. Yes.”
The instructions are too many and too lengthy to-set out here. Those given for both plaintiff and defendant covered the whole case and fairly presented the law, unless the one numbered five, given on behalf of plaintiff be erroneous, which, and the legal propositions-*222therein contained, we shall presently discuss. There can be no question that the jury in their general verdict found the facts in plaintiff’s favor as to any knowledge of or participation in the fraud on his part. Defendants ’ first instruction completely covered these questions, and the special findings of the jury, as above set ■ out, are not inconsistent with the general verdict..
The only question that can be raised with reference' to them lies in the third and fourth and is the same question that is involved in plaintiff’s fifth instruction already referred to which was given by the court and is .as follows:
“5. If the jury believe from the testimony in the ■case that Carmichael had transferred plaintiff’s check to the Exchange National Bank, and the said bank had given Carmichael credit therefor by delivering to him .a certificate of deposit for the amount of said check, without any knowledge of any trouble in connection therewith, then the plaintiff Pribe was liable to said bank for the amount of said check, and such a state of facts would constitute payment for said goods within the meaning of plaintiff’s third instruction.”
We are not inclined to. attach much weight to the recital in the check itself, that it was “in full for all goods,” etc. It is not necessary to decide here just what legal signification should or should not be given to •these words ; the question can be determined upon the check independently of these words, or of any strength they add to the plaintiff ’s position. But there can be no .doubt that the check was given and accepted in full payment for the goods. Plaintiff stated he could not get his money until morning, whereupon Carmichael proposed to take his check in payment, assigning as a reason that he was going to leave that night, and could not wait until morning to get the money. Plaintiff then says: “I will give the check,” and it was given; Carmichael accepted it and turned over the goods to plaintiff,—hunted up Hawkins, the cashier, and told him he had “some money to deposit”, delivered the check to *223the cashier and received a “counter check”, or “credit ticket ” for it.
It is clearly established that Carmichael bought of Todd, took possession and sold off the stock as fast as he could for one day, and that, while he was thus in possession and selling, he disposed of the stock remaining to plaintiff, at an agreed price and took plaintiff’s check in payment instead of the actual cash. This check^then became the property of Carmichael as absolutely as would the money, had plaintiff given him that in place ■of the check.
Plaintiff was put in complete possession of the stock of goods and the trade was consummated as to both ; plaintiff could not then have rescinded without Carmichael’s consent, by stopping the payment of the check, or in any other way.
There is no question but that at the time the goods were attached they belonged to plaintiff as against everybody excepting creditors, and against them, unless they could show that plaintiff had knowledge or reasonable grounds .to suppose when he bought of Carmichael that •Carmichael held in fraud of these creditors. But this question was submitted to the jury on the instructions, and they passed upon it in the general verdict, finding plaintiff without fraud or knowledge of fraud.
This leads to the c onclusion that the fifth instruction was properly given. Citations are unnecessary, the facts are fully set forth and the legal principles involved so well established as to become elementary.
As to the other question, i. e., objection to the testimony, we fail to find in the record any exceptions saved by the defendants to the ruling of the trial court . on this point.
A careful examination of the entire record, as well ns the brief and authorities cited by the industrious counsel for defendants, fails .to disclose any error which would justify our ¿nterference with the verdict and judgment of the trial court.
Judgment affirmed.
All concur.